t c memo united_states tax_court thomas p ruggeri petitioner v commissioner of internal revenue respondent docket no filed date thomas p ruggeri pro_se jonathan e behrens for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency and additions to tax with respect to petitioner’s federal_income_tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the amount of any addition_to_tax pursuant to sec_6651 shall be determined pursuant to sec_6651 b and c after concessions the issues for decision are whether petitioner is liable for the additions to tax under sec_6651 and and whether in calculating the additions to tax under sec_6651 and respondent properly increased the dollar_figure petitioner reported as unpaid tax on line of the return by the dollar_figure petitioner claimed as a payment applied from his return that had been previously refunded to him findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new jersey respondent concedes that petitioner is not liable for the sec_6654 addition_to_tax petitioner and respondent have agreed that the tax_deficiency is dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner delinquently filed his federal_income_tax return on date reporting an overpayment of dollar_figure of this amount petitioner requested that dollar_figure be refunded to him and that dollar_figure be applied to his estimated_tax respondent refunded the entire amount of the overpayment dollar_figure in date petitioner was employed by symantec corp during the taxable_year petitioner did not timely file a federal_income_tax return for respondent prepared a substitute for return sfr for on the basis of information returns filed by third-party payors with the internal_revenue_service on date respondent issued to petitioner a notice_of_deficiency on date petitioner filed a joint income_tax return with his wife for the taxable_year the joint_return reported a tax_liability of dollar_figure the parties agree that this is the correct_tax liability respondent assessed the tax shown on the joint_return as well as additions to tax pursuant to sec_6651 and petitioner’s tax_return was required to be filed on date to be timely see sec_6072 we note that petitioner also did not timely file his federal_income_tax returns for the taxable years and in ruggeri v commissioner tcmemo_2008_300 this court held that petitioner was liable for additions to tax under sec_6651 and for the taxable_year on the joint federal_income_tax return petitioner claimed withheld tax of dollar_figure and a dollar_figure payment to be applied from his return petitioner reported dollar_figure as the amount of unpaid tax on line of the joint_return however in date prior to filing the return on date petitioner received as a refund the dollar_figure he had claimed as a payment to be applied from his return therefore respondent determined that dollar_figure was the amount required to be shown as unpaid tax on line of the return consequently respondent assessed the sec_6651 and additions to tax based on this amount opinion respondent has the burden of production with respect to the sec_6651 and additions to tax see sec_7491 to meet this burden respondent must produce evidence showing that the additions to tax are appropriate see id 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite tax_liability of dollar_figure minus dollar_figure of withheld tax minus a claimed dollar_figure payment to be applied from his tax_return dollar_figure sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id sec_6651 provides that for purposes of computing the addition_to_tax under sec_6651 the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return petitioner filed a joint federal_income_tax return for the taxable_year on date petitioner’s tax_return was required to be filed by date to be timely see sec_6072 thus we find that respondent has met his burden of production petitioner has not produced any evidence indicating that his failure_to_file a timely return was due to reasonable_cause instead petitioner argues that the dollar_figure he claimed as a payment to be applied from his return which he received as a refund in date should be subtracted from the amount_required_to_be_shown_as_tax on the return in calculating the addition_to_tax under sec_6651 sec_6402 provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person emphasis added sec_6402 provides that the irs ‘shall’ refund any overpayment not otherwise credited but the irs ‘may credit’ an overpayment to another liability 138_tc_348 as a result under sec_6402 the commissioner has the discretion but is not required to credit an overpayment to another liability of the taxpayer see also 34_f3d_536 7th cir the internal_revenue_code leaves to the commissioner’s discretion whether to apply overpayments to delinquencies or to refund them to the taxpayer if the commissioner does not credit an overpayment to another liability of the taxpayer then sec_6402 requires the commissioner to refund the overpayment thus a taxpayer may request a credit elect overpayment but the irs has discretion whether to allow it or instead to credit the overpayment to another liability owed by the taxpayer or to refund it weber v commissioner t c pincite the commissioner had the discretion to refund the dollar_figure that petitioner elected to be applied to his estimated_tax liability since the commissioner refunded the entire amount of the overpayment from petitioner’s return no amount of the overpayment can be applied to petitioner’s tax_liability as a result for purposes of calculating the addition_to_tax under sec_6651 the amount_required_to_be_shown_as_tax on the return is dollar_figure accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional we note that the notice_of_deficiency for was not issued until date which was several months after the commissioner refunded the overpayment in date for each month or fraction thereof during which the failure to pay continues up to a maximum of id sec_6651 provides that for purposes of computing the addition_to_tax under sec_6651 the amount of tax_shown_on_the_return shall for purposes of computing the addition for any month be reduced by the amount of any part of the tax which is paid on or before the beginning of such month and by the amount of any credit against the tax which may be claimed on the return petitioner has not paid any amount of the dollar_figure that respondent determined was required to be shown as unpaid tax on his return therefore respondent has met his burden of production petitioner has not produced any evidence indicating that his failure to pay was due to reasonable_cause instead petitioner argues that the dollar_figure he claimed as a payment to be applied from his return which he received as a refund in date should be subtracted from the amount_required_to_be_shown_as_tax on his return in calculating the addition_to_tax under sec_6651 as we have previously noted petitioner received a refund of the overpayment therefore no amount of the overpayment can be applied to the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 petitioner’s tax_liability as a result for purposes of calculating the addition_to_tax under sec_6651 the amount shown as tax on the return is dollar_figure accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
